Citation Nr: 1827199	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-02 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.  The Veteran also served in the Army Reserve.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge at an August 2015 hearing at the RO.  A transcript of this testimony is included in the claims file.  

In a November 2015 decision the Board remanded the matters for further review to the RO.  In a June 2016 rating decision, the RO granted service connection for an eye disability.  As that rating decision constituted a full grant of the benefits on appeal for that issue, the eye disability claim is no longer in appellate status.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  

The Veteran contended that either as a result of the same problem that caused his service-connected right knee disability during service, or as a secondary condition of his service-connected right knee disability, that he has developed a left knee disability.  The Board notes that the Veteran has claimed differing theories of etiology in various statements to the Board.  

The Veteran's service treatment records (STRs) show no complaints of or treatment for a left knee injury.  The Veteran served in the Reserve after release from active duty and his regular examinations show no complaints of left knee injury, e.g. June 1986, April 1990, or May 2001.  

The Veteran was afforded a VA examination for his knees in November 2012.  The examiner provided an opinion as to service connection for the right knee, but not the left knee.  The Veteran's left knee showed limited range of motion.  

The Veteran submitted a private medical opinion dated March 2014 which stated that the Veteran's left knee disability was related to his active service.  The examiner did not reference the Veteran's service treatment records, instead relying on the Veteran's personal history as relayed by him in which the Veteran stated that he had knee problems bilaterally since active service.  

The Veteran was afforded a VA examination in September 2015.  The examiner requested an additional MRI which was done on the Veteran's left knee in April 2016.  The examiner provided an addendum opinion in May 2016.  The examiner's September 2015 and May 2016 opinions were that the Veteran's left knee disability was less likely than not related to his right knee disability, because the Veteran's diagnosed degenerative arthritis in the left knee was related to aging or to his work as a freight loader.  The examiner did not opine on any direct service connection between the Veteran's left knee and active service.  The examiner was also requested by the November 2015 Board remand to opine on whether, as a result of the Veteran having an altered gait or other biomechanical problem because of his service-connected right knee, his left knee had developed the current diagnosed issue.  There is no opinion as to that request.  

Remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  As prior remand orders were not substantially complied with, and in accordance with Stegall, remand for compliance with the Board's prior remand is warranted.  The Board finds that an additional VA opinion is warranted to opine on the Veteran's left knee disability as it relates to active service and as a chronic condition resulting from active service as opined by the private medical provider, as well as an opinion on the information requested in the prior Board remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an additional addendum opinion for the December 2015 VA medical examination for the left knee, preferably from the same examiner.  The Veteran's claims file, all service medical records, post-service medical treatment records, and the May 2016 addendum opinion, as well as all other relevant records shall be provided to the examiner for review.  The examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

For the Veteran's diagnosed left knee disorders, the examiner should indicate:   

(a)  Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder began in service, was caused by service, or is otherwise related to service.

The examiner is requested to comment on the March 2014 private medical opinion stating that the Veteran has a chronic left knee disability which has existed since active service.  

(b)  If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veterans left knee disability is caused or aggravated by his service-connected right knee disability, including whether the Veteran walks with an altered gait or experiences other biomechanical problems as a result of his service-connected right knee, and if these resulting problems cause or aggravate the Veteran's left knee disability.

Aggravation is defined as a worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must so state and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

2.  After the above development has been completed, the RO should readjudicate the claim for service connection for a left knee disability.  If the claim remains denied, the RO should prepare a Supplemental Statement of the Case and provide it to the Veteran and his representative along with adequate time for a response.  The case should then be returned to the Board for appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (7).

Department of Veterans Affairs


